Citation Nr: 1220313	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left shoulder scar.

4.  Entitlement to service connection for residuals of right shoulder surgery.

5.  Entitlement to service connection for a genitourinary disability, claimed as impotency.

6.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

7.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following left shoulder surgery on May 1, 2006. 
8.  Entitlement to an effective date prior to July 31, 2003, for the award of service connection for obstructive sleep apnea.

9.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

10.  Entitlement to a compensable rating for a deviated septum.

11.  Entitlement to a compensable rating for status post removal of blood polyps from vocal chords.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and a May 2007 rating decision of the "Tiger Team" located at the VA RO in Cleveland, Ohio.  The RO in New Orleans, Louisiana has original jurisdiction over this case.  

A May 2008 rating decision increased the rating for right knee chondromalacia to 10 percent, effective from December 19, 2005.  Since this increase did not constitute a full grant of the benefits sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran presented testimony to the undersigned Veterans Law Judge at the New Orleans RO in July 2010.  A copy of the hearing transcript is associated with the file.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.  

The Board notes that following the May 2008 Statement of the Case (SOC) addressing the Veteran's earlier effective date claim, additional evidence was associated with the claims folder that was not encompassed in the Veteran's July 2010 waiver.  The Board finds that this evidence, which consists mainly of recent VA outpatient treatment records, has no bearing on the claim for an earlier effective date, and a waiver of RO jurisdiction over that material is not necessary.  As such, the Board may address this issue without referral of this material to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  

Although the Veteran has claimed entitlement to service connection for impotency, the record also reveals a diagnosis of infertility.  Although the Veteran has not claimed service connection for infertility, it is part of the current service connection claim, and the Board has recharacterized the issue to ensure that this additional diagnosis is considered.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


The Veteran's increased rating claims, the issues of entitlement to service connection for residuals of right shoulder surgery and a genitourinary disability, and the issue of entitlement to SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder disability was initially denied in a February 2000 rating decision.  The Veteran was notified of this decision, but did not perfect an appeal. 

2.  The evidence received since the February 2000 rating decision is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim. 

3.  The Veteran's left shoulder disability, diagnosed as osteoarthritis of the acromioclavicular joint and chronic impingement tendonitis, is shown by the competent evidence of record to be related to the Veteran's active military service.

4.  The Veteran's left shoulder scar is shown by the competent evidence of record to be proximately due to, or the result of, his service-connected left shoulder disability.

5.  The Veteran's May 1, 2006, left arthroscopic subacromial decompression and resection of the distal clavicle is shown by the competent evidence of record to have required a period of at least one month of convalescence.

6.  The Veteran's initial claim for service connection for a disability manifested by symptoms of chronic fatigue included a claim for obstructive sleep apnea.  This claim was filed at the RO on December 17, 1998, and denied in a February 2000 rating decision.  The Veteran initiated an appeal of that decision, but did not perfect it with regard to the chronic fatigue/obstructive sleep apnea claim.

7.  The Veteran filed a claim for service connection for obstructive sleep apnea on July, 31, 2003.  Service connection was subsequently granted, effective July 31, 2003. 

8.  There was no informal or formal claim, or written intent to file a claim for service connection for obstructive sleep apnea or any other disability manifested by symptoms of chronic fatigue dated after the February 2000 denial and prior to the July 31, 2003, claim. 

9.  The Veteran has not raised a claim of entitlement to revision of the February 2000 denial of service connection for a disability manifested by symptoms of chronic fatigue, which included a claim for obstructive sleep apnea, based upon clear and unmistakable error (CUE). 


CONCLUSIONS OF LAW

1.  The February 2000 rating decision that denied the claim for service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Service connection for a left shoulder disability, diagnosed as osteoarthritis of the acromioclavicular joint and chronic impingement tendonitis, is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Service connection for a left shoulder scar is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2011).

5.  The criteria for entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following left shoulder surgery on May 1, 2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).

6.  The criteria for an effective date prior to July 31, 2003, for the award of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In light of the favorable disposition of the claim to reopen, the service connection claims, and the claim for a temporary total evalution, the Board finds that a discussion as to whether these duties are met is unnecessary. 

Regarding the claim for an earlier effective date, in September 2003, the AOJ sent a letter to the Veteran providing notice required for his July 2003 claim of service connection for obstructive sleep apnea.  Service connection was subsequently granted, and the Veteran appealed the effective date assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish an earlier effective date in March 2006 and June 2007, and the claim was subsequently readjudicated in the May 2008 SOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and pertinent identified private medical records have been obtained.  Additionally, the Veteran provided testimony at a July 2010 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims folder.  

In this regard, the Board acknowledges a November 2006 submission from the Veteran that indicates he has been in receipt of benefits from the Social Security Administration (SSA) since August 2003.  However, there is no indication that SSA records relevant to the earlier effective date claim exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  Here, as described below, the crux of the earlier effective date claim rests upon whether the Veteran filed a claim for service connection for sleep apnea prior to the current effective date in July 2003.  Under 38 C.F.R. § 3.157(b), records such as those from SSA may be accepted as an informal claim to reopen.  However, the type of situation contemplated by the regulation is where a formal claim for compensation has previously been disallowed for the reason that the service-connected disability is not compensable in degree.  See 38 C.F.R. § 3.157(b).  As detailed below, this scenario is inapplicable to the instant case.  Thus, 38 C.F.R. § 3.157(b) would not avail the Veteran.  See also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  

The Board further finds that this situation is distinguishable from Woods v. Gober, 14 Vet. App. 214 (2000), in which the Court of Appeals for Veterans Claims (Court) determined that the appellant's SSA records should be obtained, as such records would be pertinent to the underlying issue of entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD).  Crucially, the appellant in Woods had a pending prior unadjudicated claim for service connection for PTSD dated in 1984.  Thus, records pertaining to his SSA benefits, which were awarded in 1987, could potentially contain evidence of an earlier diagnosis of PTSD and allow for assignment of an earlier effective date based on the "date entitlement arose."  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2).  In this case, as reflected below, the record contains no pending unadjudicated claim for sleep apnea, and the Veteran does not contend otherwise.  Therefore, obtaining the Veteran's SSA records would be an exercise in futility, as such records would have to contain an informal claim for service connection for sleep apnea to allow for assignment of an earlier effective date, which, as detailed above, is not possible based upon the facts of this case.  Thus, the holding of Woods is inapplicable to the instant appeal, and his SSA records need not be obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and the duty to assist has also been satisfied.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

New and Material Evidence

Service connection for a left shoulder disability was previously denied in a February 2000 rating decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  In this case, the February 2000 decision became final because the Veteran did not file a timely appeal of the denial of service connection for a left shoulder disability. 

The claim of entitlement to service connection for a left shoulder disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2006.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, his own statements and the report of an October 1999 VA joints examination.  The RO denied the claim based on lack of evidence of a current left shoulder disability. 

Newly received evidence includes private treatment records reflecting diagnoses of left shoulder osteoarthritis and chronic impingement syndrome, as well as July 2010 statement from C.W.K., M.D., which speaks to the relationship between the Veteran's left shoulder disability and military service.  This evidence was not previously considered by decision makers and is thus not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for a left shoulder disability is reopened. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the sake of economy, the Board will analyze left shoulder disability and scar claims together.

Service treatment records reveal that in April 1988, the Veteran complained of pain in his left shoulder after filling and lifting sandbags.  A diagnosis of tendonitis/bursitis was rendered.  He was placed on a limited physical profile and received physical therapy.  

The Veteran was discharged from service in August 1998, and filed a claim for service connection for a left shoulder disability in November 1998.  On VA examination in October 1999, the Veteran reported the in-service injury and indicated that his shoulder bothered him in cold weather.  After performing range of motion studies, the examiner diagnosed a normal left shoulder, but acknowledged that the Veteran might experience difficulty in his left shoulder in cold weather due to his in-service injury.

The Veteran has testified credibly that he continued to experience problems with his shoulder after service, but that he did not seek private treatment from Dr. C.W.K. until 2002, when his pain became unbearable.  In 2005, the Veteran fell and re-injured his left shoulder.  He testified that Dr. C.W.K. determined that a small tear was already present in the left shoulder from the overuse injury during service, and that the 2005 fall caused further injury.

Records from Dr. C.W.K. reflect that in May 2006, the Veteran underwent surgical repair of osteoarthritis of the acromioclavicular joint and chronic impingement tendonitis of the left shoulder.

Following his Board hearing, the Veteran submitted a July 2010 statement from Dr. C.W.K., who opined upon review of the Veteran's service treatment records that the Veteran's left shoulder disability was a direct result of overuse and injuries on active duty service.

The Board has reviewed the entire record, and finds no evidence that contradicts the findings in the July 2010 opinion.  As such, in light of the current diagnoses of left shoulder osteoarthritis and chronic impingement syndrome, the in-service injury, and the medical opinion linking the current left shoulder disability to service, the Board concludes that the evidence supports an award of service connection.  
See Boyer, supra; 38 U.S.C.A. § 5107(b).

Regarding the claim for a left shoulder scar, the May 2006 operative report reflects that a 4 centimeter incision was made over the left acromioclavicular joint and closed with 3 stitches, and the Veteran has competently and credibly reported that a scar resulted from this action.  As the evidence reflects a left shoulder scar that is the result of surgery for his now service-connected left shoulder disability, service connection for the scar is warranted on a secondary basis.  38 C.F.R. § 3.310(a).

Temporary Total Rating

Under 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 
38 C.F.R. § 4.30(a).

In the present case, on May 1, 2006, the Veteran underwent a left arthroscopic subacromial decompression and resection of the distal clavicle.  

Although the record does not include the hospital discharge report, the Board finds that the contemporaneous evidence of record establishes that the Veteran's surgery necessitated at least one month of convalescence.  

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary).  In this case, on May 3, 2006, two days following the surgery, Dr. C.W.K. prescribed physical therapy three times per week for four weeks for rehabilitative purposes.  At the time of his first session on May 10, 2006, the Veteran reported decreased range of motion, impaired muscle activation, and limited left upper extremity function, including driving.  On June 1, 2006, one month following the surgery, the Veteran noted that he was mildly limited with self-care due to left shoulder pain and limited mobility.  Furthermore, at his six-week follow-up appointment, Dr. C.W.K. indicated that the Veteran was doing well, but was "not fit for duty."  

The Board has reviewed the entire record, and finds no evidence that contradicts the findings above.  As such, in light of a finding of at least one month of post-surgical convalescence, the Board concludes that the evidence supports an award of a temporary total rating under 38 C.F.R. § 4.30 following left shoulder surgery on May 1, 2006.  38 U.S.C.A. § 5107(b).

Earlier Effective Date

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 
38 C.F.R. § 3.1(p). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran asserts that his effective date for the award of service connection for obstructive sleep apnea should coincide with his initial claim for benefits in 1998.  Specifically, he asserts that in claiming service connection for chronic fatigue in December 1998, he was seeking benefits for the same symptoms that have been attributed to his obstructive sleep apnea.  As described in the Introduction, the Court has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons, supra.  In this case, when examined by VA for a disability manifested by fatigue in October 1999, the Veteran described having a sleep study in service, and that he first felt fatigue in 1986.  He reported that he often felt tired, did not sleep deeply and woke up frequently during the night.  During his more recent March 2004 VA examination, the examiner confirmed that the Veteran "manifested with sudden symptoms of obstructive sleep apnea after he was in the Military for six years."  Therefore, the symptoms described by the Veteran in conjunction with his 1998 claim were the same as those that eventually resulted in his diagnosis of obstructive sleep apnea.  Accordingly, the Board finds that the Veteran's December 1998 claim for chronic fatigue included a claim of service connection for obstructive sleep apnea.  

The Veteran's initial claim for service connection for a disability manifested by fatigue, which as noted above included a claim for obstructive sleep apnea, was filed at the RO on December 17, 1998.  This claim was denied in a February 2000 rating decision.  The Veteran filed a notice of disagreement in March 2000.  A statement of the case was issued in May 2000, which also addressed the issues of service connection for a pulled hamstring and a heart condition, as well as entitlement to increased ratings for anemia, reflux esophagitis, and tinea pedis of the left foot.

The Veteran submitted a timely VA Form 9 on August 17, 2000.  However, on that form he specifically limited the issues on appeal to the evaluation of anemia and reflux esophagitis, and there is no other VA Form 9 or statement during the appellate period that could be interpreted as a substantive appeal of the decision regarding a disability manifested by fatigue.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202.  As such, the Veteran did not perfect an appeal of the February 2000 denial of service connection for disability manifested by chronic fatigue, which included a claim for sleep apnea, and that decision became final.  Moreover, the Veteran has not raised a claim of entitlement to revision of the February 2000 denial of service connection for a disability manifested by fatigue based upon CUE.  

Where a prior claim has been denied and a substantive appeal was not filed, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(b).  The Veteran filed to reopen his claim for service connection for obstructive sleep apnea on July 31, 2003.  Service connection subsequently was granted, effective July 31, 2003.  Because the effective date of service connection may not be earlier than the date of the receipt of the new claim, the RO assigned the earliest possible effective date for its grant of the reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Significantly, the record contains no other communication prior to the ultimately-successful July 2003 application that could be interpreted as an informal claim to support the award of an earlier effective date for service connection for obstructive sleep apnea.  The first evidence VA received from the Veteran regarding a new claim of entitlement to service connection for obstructive sleep apnea was dated on July 31, 2003.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's new claim for service connection, or July 31, 2003.  There is no legal entitlement to an earlier effective date for obstructive sleep apnea. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for service connection for obstructive sleep apnea, and that the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability. 

Service connection for a left shoulder disability, diagnosed as osteoarthritis of the acromioclavicular joint and chronic impingement tendonitis, is granted.

Service connection for a left shoulder scar is granted.

A temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following left shoulder surgery on May 1, 2006, is granted.

An effective date prior to July 31, 2003, for the award of service connection for obstructive sleep apnea is denied.


REMAND

Additional development is necessary prior to further adjudication of the appeal.

Regarding the claim for service connection for a right shoulder disability, the Veteran asserts that his right shoulder was injured in Germany in 1992.  Service treatment records are negative for any such injury.  However, the only service treatment records in the claims folder have been submitted by the Veteran himself, and it is unclear whether they are complete.  In this regard, the Board notes that a November 1993 operative report pertinent to the genitourinary claim references three different semen analyses conducted during active duty, but only one such study is contained in the records submitted by the Veteran.  

The RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) in conjunction with his initial claim for benefits in 1998.  Although a July 1999 rating decision notes that service department records could not be obtained for review, there is no official response of record from the NPRC regarding the availability of these records.  In this regard, VA is obligated to search for service department records unless it is reasonably certain that such records do not exist or that futher efforts to obtain those records would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  In this case, as the Board is not convinced that service department records are unavailable, an additional search is required on remand.

Regarding the claim for a genitourinary disability, service treatment records reflect that in August 1993, the Veteran presented for a urology consultation after trying to have a child with his wife for 6-7 years without success.  Laboratory testing revealed a decreased sperm count.  In November 1993, the Veteran elected to undergo a laparoscopy and high ligation of left internal spermatic vein.  The operative report noted that the Veteran had persistent low sperm count.  In a June 1997 treatment record, the Veteran reported fertility problems for the past two years, and indicated that his wife had undergone fertility testing that was negative.  He was assessed with "rule/o infertility."  

In 2005, the Veteran was referred to G.P.S., M.D.  Laboratory testing revealed no sperm count, and he was diagnosed with azospermia and infertility.  A July 2008 VA outpatient record also reflects a diagnosis of infertility.  At that time the Veteran reported experiencing erectile dysfunction for the past two years.  However, during his 2010 testimony before the undersigned, the Veteran reported that he was having problems maintaining erections during service, which led to his seeking treatment in 1993. 

The Veteran is competent to state that he has experienced erectile dysfunction since his active service.  Because he is not competent, however, to relate his in-service symptoms and surgery to any currently diagnosed genitourinary disorder, and such relationship, as well as the nature of the Veteran's current disability, remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim for service connection for a genitourinary disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, although the Veteran was provided with a letter regarding his claim for SMC based on loss of use of a creative organ in March 2006, that letter did not inform him of the evidentiary requirements necessary to substantiate this claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran should be so advised on remand.  Moreover, as an award of service connection for a genitourinary disability while in remand status could affect the Veteran's eligibility for SMC, the claim for entitlement to SMC is inextricably intertwined with the genitourinary claim, and adjudication of the SMC claim is deferred until after adjudication of the issue of service connection for a genitourinary disability.  See generally Holland v. Brown, 6 Vet. App. 443 (1994); Vettese v. Brown, 7 Vet. App. 31 (1994); Parker v. Brown, 7 Vet. App. 116 (1994).  

Regarding the claims for increased ratings for chondromalacia of the right knee and a deviated septum, the Veteran testified during his Board hearing that he underwent a surgical procedure to address his deviated septum at a private facility in April 2007.  See Board Hearing Transcript (Tr.) at 15.  Additionally, with regard to the right knee claim, the Veteran indicated that he had an upcoming appointment with Dr. C.W.K., who treats his orthopedic disabilities, and the most recent record from that provider is dated in June 2006.  Id. at 2.  On remand, records from these private providers should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, an October 2006 SSA decision of record indicates that the Veteran is in receipt of benefits for bilateral knee and bilateral shoulder disabilities.  On remand, these records should be obtained.

The Board also notes that, in a June 2007 statement, the Veteran indicated his disagreement with the RO's May 2007 denial of his claim of entitlement to a compensable rating for status post removal of blood polyps from vocal chords.  As such, it is incumbent upon the RO to issue a SOC addressing this particular issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26. 

Finally, the most recent VA treatment records on file date from April 2010. Therefore, updated VA records must also be secured and associated with the record on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim of SMC based on loss of use of a creative organ.  The letter should specifically advise the Veteran of the evidentiary requirements necessary to substantiate his claim.

2.  Request from the NPRC the Veteran's service treatment records. 

All requests and responses, positive and negative, should be associated with the claims folder.  If the records cannot be located, a formal finding of unavailability should be associated with the record. 

3.  With any needed assistance from the Veteran, obtain all treatment records from Dr. C.W.K. dated since June 2006, as well as the report of a surgical procedure to address his deviated septum performed at a private facility in Slidell in April 2007.  If no such records are available, the Veteran's record should be clearly documented to that effect.

4.  Obtain and associate with the claims folder all VA outpatient records dated from April 2010 to the present, including records from the Slidell VA Outpatient Clinic and the VA Medical Centers in New Orleans and Alexandria.

5.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.

6.  Schedule the Veteran for an examination for the purpose of ascertaining whether any current genitourinary disability had its clinical onset during the Veteran's active service, or is otherwise related to his service.  The entire claims folder (i.e. both the paper claims folder and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available to the examiner for review.

The examiner should specifically offer an opinion as to whether it as likely as not (50% or greater chance) that any genitourinary disorder first manifested during the Veteran's period of active service.  In rendering this opinion, the examiner should give consideration to the Veteran's statements regarding in-service erectile dysfunction, the November 1993 surgical report, and the Veteran's report of continuity of symptoms in the years following his separation from service.  The rationale for any opinions, with citation to relevant medical findings, must be provided.

7.  Thereafter, readjudicate the issues of entitlement to service connection for residuals of right shoulder surgery and a genitourinary disability, entitlement to SMC based on loss of use of a creative organ, and entitlement to increased ratings for right knee chondromalacia and a deviated septum.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

8.  Separately, the Veteran should be furnished with a Statement of the Case addressing the claim of entitlement to a compensable rating for status post removal of blood polyps from vocal chords.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


